Citation Nr: 0942223	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for status post colostomy 
with reverse colostomy claimed as due to medication taken for 
service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 
1953.  He was awarded the Purple Heart for wounds received in 
Korea.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's status post colostomy with reverse colostomy 
was not incurred in service or as a result of any of his 
service connected disabilities.


CONCLUSION OF LAW

The Veteran's status post colostomy with reverse colostomy 
are not proximately due to, or the result of, his service 
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2006 that fully addressed 
all four notice elements and was sent prior to the initial 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from February 2003 to August 2008.  The Veteran 
submitted private treatment records from Blount Memorial 
Hospital dated from February 2006 to April 2007.  The Veteran 
was afforded a VA compensation and pension (C&P) examination 
in August 2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
status post colostomy with reverse colostomy claimed as due 
to medication taken for his service connected disabilities.  
The Veteran contends that his current problems were caused by 
the side effects of the medication he takes for his service 
connected disabilities, including headaches and posttraumatic 
stress disorder (PTSD).  The Veteran received a Purple Heart 
for head injuries he sustained while serving in Korea.  The 
Veteran did not seek treatment for any constipation or colon 
problems during active service.

In February 2006 the Veteran suffered a perforated cecum 
which necessitated a colostomy procedure.  The Veteran 
complained of extreme abdominal pain at this time.  Upon 
admittance to the hospital the Veteran was diagnosed with 
acute appendicitis.  He denied having diarrhea or 
constipation.  The Veteran's preoperative diagnosis included 
acute abdominal pain, acute appendicitis, perforated right 
colon, and venosclerosis.  The doctor was not able to do a 
primary anastomosis because the Veteran had dense stool in 
the right colon.  An appendectomy and colostomy procedure 
were performed.

In May 2006 the Veteran had a colostomy reversal.  The 
Veteran was seen at a follow up appointment for the reversal 
of his colostomy and reported doing well and was advised to 
continue the same management.  The doctor stated that earlier 
the Veteran showed a perforated colon with acute 
inflammation.  At that time the Veteran had an extreme amount 
of stool on the right side and the doctor was unable to do 
any ileocolonic anastomosis up to resection.  The doctor 
stated that this kind of problem can be created by 
constipation or related to medications.  The Veteran was 
advised to avoid constipation and to take stool softeners.

In June 2006 the Veteran complained of chronic headaches for 
the past 50 years.  The Veteran's headaches were improved 
with Amitriptyline and Diphenhydramine.  The Veteran was 
taking Fiorecet for very bad headaches.  The Veteran's former 
procedures were discussed including the February 2006 
perforated cecum with temporary ileostomy re-section and May 
2006 reversal of ileostomy.  The doctor stated these 
conditions may have been secondary to chronic use of non-
steroidal anti-inflammatory drug (NSAID) use for headaches.  
The Veteran was directed not to use NSAIDs.  The doctor 
requested that the Veteran bring all treatment records to 
each VA office visit.

The Veteran was afforded a C&P examination in August 2007.  
The examiner reviewed the Veteran's claims folder.  The 
examiner found that the Veteran's condition had improved 
since onset.  At the time of the examination the Veteran was 
being treated with Citrucel, Miralax, and dietary changes 
without side effects.  The examiner stated that the Veteran 
had well healed abdominal scars with midline abdominal hernia 
which was fully reducible.  The examiner found that the 
Veteran's problems did not affect his daily activities.  

The examiner stated that the manifestations of the Veteran's 
disability included acute abdominal pain which resulted in 
exploratory laparotomy, ileostomy, appendectomy; ileostomy 
reversal with abdominal wall hernia which requires a binder.  
The examiner was of the opinion that the Veteran's perforated 
colon was less likely as not aggravated by the Veteran's 
headaches.  The examiner explained that after reviewing the 
medical records and discussing the Veteran's history, it did 
not seem that the Veteran had severe constipation at the time 
of his surgery and that his pathology report showed acute 
appendicitis.  As such, it was likely that the colon 
perforation was related to the appendicitis and not to 
constipation related to his medication.

In May 2008 the Veteran was taken off Divalproex and 
Gabapentin and put on Topirimate to treat his  migraine 
headaches.  He took Quentiapine and Prazosin for PTSD.  After 
this change in his medication the Veteran complained of 
nausea in the mornings and had difficulty sleeping.  The 
Veteran's nausea was most likely attributable to Topirimate 
and could be controlled on a lower dose.  The Veteran also 
stated that he had difficulty starting urination but did not 
have difficulty emptying his bladder.  A note suggests that 
this may be an anticholinergic side effect from the Veteran's 
medications.

The Veteran's former boss submitted a statement on his 
behalf.  In this statement he said that the Veteran worked as 
a truck driver for over 30 years, retiring in October 1995.  
While working, the Veteran suffered from migraines which were 
sometimes of such severity that he had to be relieved of his 
driving duties.  He had several of these headaches each year.  
The Veteran would take several packets of Stanback Powders 
(aspirin) for relief and would try to continue to work.  The 
Veteran's wife also submitted statements discussing his use 
of Stanback Powder and Advil, both NSAIDs.  She stated that 
she met the Veteran shortly after he separated from service 
and that he was regularly taking pain medications and has 
continued to do so.

The Veteran also submitted descriptions of the medications he 
has taken for his various service-connected and nonservice-
connected disabilities.  These medications include 
Pramipexole, Omeprazole, Levothyroxine, Diltiazem, 
Diphenhydramine, Hydrochlorothiazide, and Amitriptyline.  
Each of these medications lists constipation as a side affect 
along with various other maladies including headaches and 
nausea.  Amitriptyline treats anxiety and migraines, symptoms 
of the Veteran's service connected PTSD and headache 
disabilities.

In light of the evidence the Veteran is not entitled to 
service connection for status post colostomy with reverse 
colostomy claimed as due to medication taken for service 
connected disabilities.

The Veteran is currently service connected for PTSD and a 
headache disability, among other disabilities.  Secondary 
service connection is granted when there is a current 
disability that has been associated with a current service-
connected disability through competent medical evidence.

There are four medical opinions in the file regarding the 
etiology of the Veteran's perforated colon.  In May 2006 a 
doctor stated that the Veteran's condition may have been 
caused by medications or constipation.  In June 2006 a doctor 
opined that the Veteran's condition may be attributable to 
chronic use of NSAIDs and told the Veteran to stop using 
them.  The VA examiner was of the opinion that the Veteran's 
condition was a complication from appendicitis.  In May 2008 
the Veteran had bladder issues which a doctor noted may be an 
anticholinergic side effect from the Veteran's medications.  
The Board finds each of these opinions competent, because 
they are given by medical professionals.  However, the Board 
is most convinced by the VA examiner's opinion associating 
the Veteran's perforated colon with appendicitis.  This 
opinion is more persuasive because the examiner thoroughly 
explains the basis of his reasoning to include the Veteran's 
lack of complaint of constipation prior to the surgery, as 
well as throughout the rest of the claims file.  While the 
Veteran was instructed to bring his complete set of treatment 
records to his VA appointments, the file does not indicate 
that the Veteran followed this instruction each time or to 
what extent the records were reviewed by the treating VA 
physicians.  The VA examiner included a thorough discussion 
of the Veteran's treatment history in his opinion.  Also, the 
medical opinions, aside from the VA examiner's opinion, are 
presented as questions and theories, and appear to be a first 
guess at etiology that needs to be further explored.  

Additionally, the Board emphasizes the Veteran's regular use 
of NSAIDs since separation from service.  The Veteran's wife 
indicated that the Veteran regularly took numerous 
medications when she met him and has continued to do so for 
more than 50 years since he separated from service.  The 
Board finds the duration of the Veteran's NSAID use important 
because it demonstrates that the Veteran was able to use 
these drugs for 50 years without side effects or 
complications.  While he also complains of the effects of his 
prescription medications, of the descriptions of medications 
he submitted, all boasting constipation as side effects, only 
one of those medications was prescribed for his service 
connected disabilities.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for status post colostomy with reverse colostomy claimed as 
due to medication taken for service connected disabilities, 
the doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for status post colostomy 
with reverse colostomy claimed as due to medication taken for 
service connected disabilities is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


